Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-21 in the reply filed on 04/13/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the non-body facing portion" in line 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a nonwoven laminated absorbent article" in line 1 and line 1 of claim 1.  Is the second instance in claim 14 referring back to the first instance introduced in claim 1? Or a new nonwoven laminated absorbent article is introduced? 
Claim 15 recites the limitation "a nonwoven laminated absorbent article" in line 1 and line 1 of claim 1.  Is the second instance in claim 15 referring back to the first instance introduced in claim 1? Or a new nonwoven laminated absorbent article is introduced?
Claim 16 recites the limitation "a nonwoven laminated absorbent article" in line 1 and line 1 of claim 1.  Is the second instance in claim 16 referring back to the first instance introduced in claim 1? Or a new nonwoven laminated absorbent article is introduced?
Claim 17 recites the limitation "a nonwoven laminated absorbent article" in line 1 and line 1 of claim 1.  Is the second instance in claim 17 referring back to the first instance introduced in claim 1? Or a new nonwoven laminated absorbent article is introduced?
Claim 18 recites the limitation "the raised regions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "a nonwoven laminated absorbent article" in line 1 and line 1 of claim 1.  Is the second instance in claim 18 referring back to the first instance introduced in claim 1? Or a new nonwoven laminated absorbent article is introduced?
Claim 19 recites the limitation "a nonwoven laminated absorbent article" in line 1 and line 1 of claim 1.  Is the second instance in claim 19 referring back to the first instance introduced in claim 1? Or a new nonwoven laminated absorbent article is introduced?
Claim 20 recites the limitation "a nonwoven laminated absorbent article" in line 1 and line 1 of claim 1.  Is the second instance in claim 20 referring back to the first instance introduced in claim 1? Or a new nonwoven laminated absorbent article is introduced?
Claim 21 recites the limitation "a nonwoven laminated absorbent article" in line 1 and line 1 of claim 1.  Is the second instance in claim 21 referring back to the first instance introduced in claim 1? Or a new nonwoven laminated absorbent article is introduced?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sroda et al. (US Pub. No.: 2004/0087924 A1) (hereinafter Sroda) and further in view of You et al. (US Pub. No.: 2014/0316363 A1) (hereinafter You).
Sroda discloses a process for making a nonwoven laminated absorbent article with two or more layers comprising: 
A step of laminating a cover including a second layer (30) and a backsheet layer (64); wherein the second layer is a non-woven fabric such as a spunlace fabric and substantially hydrophobic; and wherein the backsheet layer can be a non-woven fabric (¶0033, ¶0038, ¶0040, ¶0059, ¶0121-¶0122; Fig. 1, 1A).  Sroda is silent about embossing a hydrophobic cellulose-based spunlace on to a top layer; and further optionally attaching one of more body facing non-woven carrier sheet layer to a non-facing body portion of a carrier sheet. 
You also disclose a process of making a nonwoven laminated absorbent article. The process discloses an absorbent article comprising a body side layer (24), wherein the body side layer includes embossment such as channels (24a), and wherein a process for making the absorbent article comprises a step of embossing (¶0022-¶0023, ¶0058; Fig. 1, 2). The benefit of doing so would have been to reduce the amount of vertical bunching of the product when the product is subjected to lateral compressive forces as are commonly exerted by a wearer during use of the article.
Given the wealth of knowledge, it would have been obvious to a person of ordinary skill in the art at the time of invention to embossed the hydrophobic layer to include channels with desired height and diameter as taught by You within the method of manufacturing a nonwoven laminated as disclosed by Sroda. The benefit of doing so would have been to reduce the amount of vertical bunching of the product when the product is subjected to lateral compressive forces as are commonly exerted by a wearer during use of the article. 
Regarding claim 14, You discloses embossing layer (24) to make channels (24a). The embossed channels (24a) and arcuate embossments (24b) to create an aesthetically pleasing surface and further disperse exudates passing through the body side layer (20). You is silent about diameter and height of the channels. However, optimizing a diameter and height of embossed regions is merely a matter of design option when the general knowledge in relevant filed of the art is used. A person of ordinary skill in the art can readily select the high and diameter of channel accordance with circumstance without the exercise or inventive skill. 
Regarding claim 15, Sroda discloses hydrophilic material is cotton (¶0078). 
Regarding claim 16, Sroda discloses materials may be bonded together by methods that include ultrasonic bonding (¶0034). 
Regarding claims 17-19, Sroda disclose the hydrophobic cellulose-based spunlace is plain (Fig. 1A). The Z-directional topography is merely a design option when the general knowledge in relevant filed of the art is used. 
Regarding claim 20, Sroda discloses material may be bonded together by methods that include point bonding, through air bonding, ultrasonic bonding, adhesive bonding (¶0034). Thus, the use of adhesive to bond material together is well known. A person skilled in the art would add or select in accordance with circumstance without the exercise of inventive skill. 
Regarding claim 21, Sroda discloses the absorbent article may be feminine care pad (¶0001). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746